          Case 2:19-cv-00730-GMN-BNW Document 40
                                              38 Filed 06/10/20
                                                       06/09/20 Page 1 of 5



     JOHNATHAN M. LEAVITT, ESQ.
 1   Nevada Bar No. 13172
     RICHARD HARRIS LAW FIRM
 2
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Telephone:      (702) 444-4444
 4   Facsimile:      (702) 444-4445
     E-mail: jleavitt@richardharrislaw.com
 5   Attorney for Plaintiffs/Counter-Defendant
 6
                                    UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8
      KAYCHA HARRIS, as Parent and Legal Guardian                    Case No. 2:19-cv-00730-GMN-BNW
 9    of J.P., a minor,

10                                   Plaintiffs,
                              vs.                                 STIPULATION AND ORDER TO
11                                                              EXTEND DISCOVERY AND EXPERT
      GLENN ALLEN TATRO, individually; GLEN-RO                      DISCLOSURE DEADLINES
12    LLC, a foreign limited liability company; and
      DOES 1 through 10, inclusive,                                       (SECOND REQUEST)
13
                                    Defendants.
14
      GLENN ALLEN TATRO, individually; GLEN-RO
15    LLC, a foreign limited liability company; and
      DOES 1 through 10, inclusive,
16
                       Defendants/Counter-Claimants,
17                           vs.

18    KAYCHA HARRIS, as Parent and Legal Guardian
      of J.P., a minor,
19
                       Plaintiffs/Counter-Defendants.
20

21          Pursuant to LR 6-1 and LR 26-4, Plaintiff KAYCHA HARRIS, as Parent and Legal Guardian

22   of J.P., a minor by and through his counsel of record, the Richard Harris Law Firm, Defendants
23   GLENN ALLEN TATRO and GLEN-RO LLC, by and through their attorneys of record, the law firm
24
     of Messner Reeves LLP, hereby stipulate and request that this court extend discovery in the above-
25
     captioned case as further outlined below. In addition, the parties request that the expert disclosure
26

27
                                                   {03776390 / 1}1
28
            Case 2:19-cv-00730-GMN-BNW Document 40
                                                38 Filed 06/10/20
                                                         06/09/20 Page 2 of 5



     deadlines, dispositive motion deadline and pre-trial order deadline be extended for an additional ninety
 1
     days as outlined herein. In support of this stipulation and request, the parties state as follows:
 2

 3     I.    DISCOVERY COMPLETED TO DATE

 4              1. Both parties have filed their initial disclosure of witnesses and documents, as well as
 5                  multiple supplements thereto.
 6
                2. Defendants served written discovery on Plaintiffs.
 7
                3. Plaintiffs served written discovery of Defendants.
 8
                4. The deposition of Defendant GLENN A. TATRO, individually and on behalf of the
 9

10                  GLEN-RO LLC, has been taken.

11              5. The deposition of percipient witness Rosemarie Tatro has been taken.

12              6. The deposition of Plaintiff KAYCHA HARRIS has been taken.
13              7. The deposition of Plaintiff J.P., a minor, has been taken.
14
                8. The depositions of percipient witnesses SHAWN and CECILIA WALSTRA have been
15
                    taken.
16
                9. Both parties have subpoenaed medical records, bills and other documents.
17

18              10. Experts have been disclosed by both parties.

19              11. The parties attended a private mediation in a good faith attempt to resolve this case.

20    II.    WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED
21
             The underlying matter involves a minor, J.P., who was a ten-year-old pedestrian when the
22
     subject incident occurred. He sustained substantial injuries, fracturing his femur and lacerating his
23
     spleen. The Plaintiff had hardware placed into his body immediately after his injury. Plaintiff’s
24
     medical treatment was not yet resolved prior the filing of this action due to his need to have this
25

26   hardware removed. The parties wanted to wait until after this surgery to attend a private mediation and

27
                                                  {03776390 / 1}2
28
           Case 2:19-cv-00730-GMN-BNW Document 40
                                               38 Filed 06/10/20
                                                        06/09/20 Page 3 of 5



     attempt to resolve this case. However, due to Covid-19, all non-emergent medical treatment ceased in
 1
     the state of Nevada, and Plaintiff was unable to schedule his hardware removal surgery. The parties
 2

 3   attended mediation anyways, but were unsuccessful in resolve this case due to the speculative future

 4   of Plaintiff’s medical care needs. It was then decided that the parties would reconvene negotiation
 5   attempts after Plaintiff sought additional medical treatment, not only for the hardware removal surgery,
 6
     but also for eating issues Plaintiff has been experiencing, which he alleges is a result of the underlying
 7
     incident.
 8
             Given the Governor’s recent orders reopening the State of Nevada and allowing for medical
 9

10   procedures to move forward, the Plaintiff is now able to schedule the hardware removal surgery and

11   seek additional medical treatment. The parties are requesting that this court continue the discovery

12   deadlines to allow for the additional medical treatment and the possibility of additional depositions of
13   treating physicians, if necessary. Furthermore, this will increase the likelihood that the parties are able
14
     to resolve this case, as Plaintiff’s remaining medical treatment seems to be the only obstacle to
15
     achieving that result.
16
            III.    DISCOVERY REMAINING
17

18          1.      Depositions of treating physicians

19          2.      Written discovery.

20          3.      Acquisition of medical records.
21
            4.      Expert disclosures.
22
            5.      Expert depositions.
23
            6.      Any other discovery the parties deem necessary as the case progresses.
24

25

26

27
                                                  {03776390 / 1}3
28
           Case 2:19-cv-00730-GMN-BNW Document 40
                                               38 Filed 06/10/20
                                                        06/09/20 Page 4 of 5



        IV.          EXTENSION OR MODIFICATION OF THE DISCOVERY PLAN AND
 1                   SCHEDULING ORDER
 2            LR 26-4 governs modifications of extensions of the Discovery Plan and Scheduling Order.
 3
     Any stipulation or motion must be made no later than twenty-one (21) days before the expiration of
 4
     the subject deadline and comply fully with LR 26-4.
 5
              The following is a list of the current discovery deadlines and the parties’ proposed extended
 6

 7   deadlines.

 8                                                                         PROPOSED DEADLINE
                  ACTIVITY                      DATE
 9       Amend Pleadings or Add                                          Passed
         Parties                        October 17, 2019
10       Expert Disclosures Pursuant to                                  September 17, 2020
         Fed.R.Civ.P. 26(a)(2)          February 17, 2019
11
         Rebuttal Expert Disclosure                                      October 16, 2020
12       Pursuant    to    Fed.R.Civ.P. March 16, 2019
         26(a)(2)
13                                                                       November 16, 2020
         Discovery Cut-Off Date              April 16, 2020
14                                                                       December 15, 2020
         Dispositive Motions                 May 15, 2020
15                                           June 16, 2020               January 15, 2021
         Joint Pretrial Order
16
              If dispositive motions are filed, the deadline for filing the Joint Pre-Trial Order will be
17

18   suspended until thirty (30) days after the decision on the dispositive motions or further court order.

19            This request for an extension of time is not sought for any improper purpose or other purpose

20   of delay. The parties have worked together at moving discovery forward, and counsel for the parties
21
     have an amicable relationship that has allowed for cooperation and avoided discovery disputes.
22
     However, the facts and circumstances underlying the case, as well as the Covid-19 pandemic, as
23
     outlined above, has made the matter more difficult and caused delays not necessarily present in some
24
     other cases.
25

26            This is the second request for extension of time in this matter. The parties respectfully submit

27
                                                  {03776390 / 1}4
28
            Case 2:19-cv-00730-GMN-BNW Document 40
                                                38 Filed 06/10/20
                                                         06/09/20 Page 5 of 5



     that the reasons set forth above constitute compelling reasons for the discovery extension.
 1
             WHEREFORE, the parties respectfully request that this court extend the discovery period and
 2

 3   the other discovery dates as outlined in accordance with the table above.

 4

 5   Dated this 9th day of June, 2020.                 Dated this 9th day of June, 2020.

 6    RICHARD HARRIS LAW FIRM                           MESSNER REEVES LLP

 7
      By:      /s/ Johnathan M. Leavitt, Esq.___        By:      /s/ Lauren D. Calvert, Esq._
 8          Richard Harris, Esq.                              Lauren D. Calvert, Esq.
            Johnathan M. Leavitt, Esq.                        Nevada Bar No. 10534
 9          801 South 4th Street                              8945 W. Russell Road, Suite 300
            Las Vegas, NV89101                                Las Vegas, Nevada 89148
10          Attorneys for Plaintiffs                          Attorney for Defendants

11

12
                                                      ORDER
13

14           IT IS SO ORDERED this 10th          June
                                   ____ day of _______________________, 2019.
                                                                         2020
15    IT IS ORDERED that ECF
      No. 38 is DENIED without
16                                         UNITED STATES MAGISTRATE JUDGE
      prejudice.
17
      IT IS FURTHER ORDERED
18    that the parties may file a
      subsequent stipulation that
19
      seeks a 60 day extension. If
20    discovery cannot safely be
      completed within this period,
21    the parties may request
      another extension.
22

23

24

25

26

27
                                                   {03776390 / 1}5
28
